DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 12/03/2020.
Claims 1-30 are pending of which claims 1, 14, 27 and 29 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-13, 27-28 are allowed.
Claims 16-26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “determining the same uplink beam has failed across other CCs in the group; and taking one or more actions to apply one or more new uplink beams on the CCs in the group”, as substantially described in independent claim(s) 1 and 27.  These limitations, in combination with the remaining limitations of claim(s) 1 and 27, are not taught nor suggested by the prior art of record.

Claims 2-13 and 28 are also allowed because claims 2-13 and 28 depend respectively from claims 1 and 27 that I indicate above as allowable.

The prior art of record fails to teach “wherein the same failed uplink beam across CCs uses same downlink and uplink reference signals, same spatial relation information, or same uplink transmission configuration information (TCI) state for beam indication”, as substantially described in independent claim(s) 16.  These limitations, in combination with the remaining limitations of claim(s) 16, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “determining resources impacted by the failed uplink beam, wherein the determined resources comprise at least one of: any resources that use the failed uplink beam across CCs in a CC list or only uplink transmission resources across CCs with a same resource ID as a reported resource with the failed uplink beam”, as substantially described in independent claim(s) 17.  These limitations, in combination with the remaining limitations of claim(s) 17, are not taught nor suggested by the prior art of record.
Claims 18-19 are also allowed because claims 18-19 depend respectively from claim 17 that I indicate above as allowable.

The prior art of record fails to teach “wherein the one or more actions comprise replacing the failed uplink beam with a same new uplink beam identified based on the reporting across CCs in the group, wherein the same new uplink beam across CCs in the group uses same downlink and uplink reference signals, same spatial relation information, or same uplink transmission configuration information (TCI) state for beam indication, and wherein the new uplink beam replaces the failed uplink beam across CCs with a same timing”, as substantially described in independent claim(s) 20 .  These limitations, in combination with the remaining limitations of claim(s) 20, are not taught nor suggested by the prior art of record.
Claims 21-26 are also allowed because claims 21-26 depend respectively from claim 20 that I indicate above as allowable.


The prior art of record fails to teach “wherein the at least one processor is further configured to determine resources impacted by the failed uplink beam, wherein the determined resources comprise at least one of: any resources that use the failed uplink beam across CCs in a CC list or only uplink transmission resources across CCs with a same resource ID as a reported resource with the failed uplink beam”, as substantially described in independent claim(s) 30.  These limitations, in combination with the remaining limitations of claim(s) 30, are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al (US 2021/0315041).
Regarding claim 14, Matsumura’041 discloses a method for wireless communications by a user equipment (UE), comprising: 
receiving, from a network entity, signaling configuring the UE with a group of component carriers (CCs) (see fig.4-5, which discusses receive group component CC#1-CC#3 associated with SCell); 
detecting a failed uplink beam on one of the CCs in the group (see fig.1, detection of beam failure on (tx) beam as uplink beam, see para.0093, which discusses if a BF occurs in one of CC#1-CC#3, see also para.0102-103, see para.0033);
reporting the failed uplink beam to the network entity (see fig.1, s104, see para.0093, which discusses if a BF occurs in one of CC#1-CC#3, UE controls to transmit a BFRQ, see also para.0102-103, when a BF has occurred, UE controls to transmit a BFRQ); and 
taking one or more actions to apply one or more new uplink beams on the CCs in the group (see fig.1, S105, see para.0064-0064, which discusses taking one or more action by receiving response signal that includes reconfiguration information on one or more beams and the UE may determine at least one of transmission beam/uplink beam and a reception beam to use based on beam reconfiguration information, see fig.4-15).
Regarding claim 29, Matsumura’041 discloses an apparatus for wireless communications by a user equipment (UE), comprising: a receiver configured to receive(see fig.19, 203, fig.20, 404), from a network entity, signaling configuring the UE with a group of component carriers (CCs) (see fig.4-5, which discusses receive group component CC#1-CC#3 associated with SCell); and 
at least one processor configured (se fig.19, 204)to detect a failed uplink beam on one of the CCs in the group(see fig.1, detection of beam failure on (tx) beam as uplink beam, see para.0093, which discusses if a BF occurs in one of CC#1-CC#3, see also para.0102-103, see para.0033), report the failed uplink beam to the network entity see fig.1, s104, see para.0093, which discusses if a BF occurs in one of CC#1-CC#3, UE controls to transmit a BFRQ, see also para.0102-103, when a BF has occurred, UE controls to transmit a BFRQ), and take one or more actions to apply one or more new uplink beams on the CCs in the group(see fig.1, S105, see para.0064-0064, which discusses taking one or more action by receiving response signal that includes reconfiguration information on one or more beams and the UE may determine at least one of transmission beam/uplink beam and a reception beam to use based on beam reconfiguration information, see fig.4-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2021/0315041) and in view of Takeda et al (US 2019/0109687).
Regarding claim 15, Matsumura’041 wherein CCs in the group are determined based on a capability of the UE (see at least fig.1, see fig.4-5).
As discussed above, although Matsumura’041 discloses each transmitting and receiving section further include analog beam forming unit that performs analog beam forming, the transmitting and receiving section section 203 may transmit sginals using a transmission beam and may receive signals using a reception beam (see para.0253-0254, 0261), Matsumura’041 does not explicitly show the use of “wherein the capability indicates the UE uses a same analog beamformer on CCs in the group” as required by present claimed invention.  However, including “wherein the capability indicates the UE uses a same analog beamformer on CCs in the group” would have been obvious to one having ordinary skill in the art as evidenced by Takeda’687.
In particular, in the same field of endeavor, Takeda’687 teaches the use of wherein the capability indicates the UE uses a same analog beamformer on CCs in the group(see para.0101-0104, which discusses UE may transmit information about the number of analog beams the UE can form (information from which the number of analog beams can be specified), to the network side (for example, the BS) in advance as its terminal capability information (UE capability). This capability information can be the number of analog beams, a desirable number of times the BS repeats transmitting a beamforming RS in a predetermined beam, the number of phase shifters mounted, and so on.  When receiving the above capability information from the UE, the BS can determine the format of beamforming RSs for the UE, report information as to which beamforming RSs the UE should transmit, schedule beamforming RSs and report the scheduling information to the UE, and so on. Furthermore, the BS may control the UE that has transmitted the above capability information to perform beam scanning in accordance with the above-described radio communication method. When the UE has functions that are compatible with carrier aggregation (CA), which uses a plurality of component carriers (CC), dual connectivity (DC) and so on, the UE can report the above information as per-UE information, which is common in all CCs. Provided that a beam that is formed based on RF is the same in other CCs, and therefore can be handled as the same beam in all CCs. Note that this may be the same in the case of supporting CA and DC in the future (CA and DC in 5 G), thus information as per-UE information, which is common in all CCs  is indicative same analog beamformer on CCs).
In view of the above, having the system of Matsumura’041 and then given the well-established teaching of Takeda’687, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Matsumura’041 to include “wherein the capability indicates the UE uses a same analog beamformer on CCs in the group” as taught by Takeda’687, since Takeda’687 stated in para.0014+ that such a modification would provide an efficient system that reduces the time it takes to form adequate beams in communication using beamforming.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474